Per Curiam.

The newly-discovered evidence goes very satisfactorily to show, that the same Cornelius Brackett who lived at Crumpond, removed from Woodbridge, when he came there. This is certainly very important testimony as to what is deemed, by both parties, to be the turning point in the cause. *355The defendants are not chargeable with any very gross negligence in not having discovered this evidence before the former trial. The identity of the soldier entitled, to the military bounty land, is a question often involved in much doubt and difficulty, and about which there is, usually, much contrariety of evidence. We have frequently granted new trials, under similar circumstances, though the newly-discovered evidence might be considered, in some degree, as cumulative facts, relative to the same matter which was the subject of inquiry on the former trial. These cases are peculiar; and not to be strictly governed by the rules adopted in ordinary cases. From the nature of the inquiry, the development of truth and the ends of justice have been found to be best answered by a liberal exercise of the power of granting new trials. We shall, therefore, grant a new trial on payment of costs.
New trial granted.(a)

 Jackson, ex dem. Gardner, v. Laird. (8 Johns. Rep. 489.) Smith v. Brush, id. 34.